Citation Nr: 1524390	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  08-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a stomach disability, to include gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1964 to July 1966.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
	
In a March 2014 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In December 2014, the Court issued an order granting a December 2014 Joint Motion for Partial Remand (JMR).  The appeal was returned to the Board for action consistent with the December 2014 JMR.

In addition, the Court noted in the December 2014 Order that the Veteran had abandoned his claims of entitlement to service connection for diabetes mellitus type II, a skin disability around the eye, and asthma.

The issue of service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's stomach disability, to include GERD, began during or was otherwise caused by his military service, was diagnosed within a year of service or has been continuous since service.





CONCLUSION OF LAW

The criteria for service connection for a stomach disability, to include GERD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Moreover, while the Veteran appealed his previous Board decision to the Court, no notice deficiency was raised.  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and Social Security Administration (SSA) records have been obtained, and the Veteran has not reported receiving any private treatment for his GERD.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

The Board acknowledges the fact that the JMR has suggested that a medical opinion might be necessary, and indeed the Board has given great consideration to whether such development is warranted.  In so doing, the Board acknowledges that the Veteran has a current disability in GERD and that he sought treatment for stomach problems on one occasion during service.  However, as will be discussed, the Veteran specifically denied having any stomach problems at separation and his separation physical failed to detect any stomach problems, to include GERD.  The Veteran is currently diagnosed with GERD, but the only evidence linking the GERD in any way to the Veteran's military service are two brief and non-descriptive statements from the Veteran proffered approximately 40 years after he separated from service.  Additionally, the Veteran regrettably suffers from dementia and has repeatedly been noted in the VA treatment records to be a poor historian.  As such, effectively the only evidence linking the Veteran's GERD to his military service are his non-credible statements, which the Board concludes are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 
   
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

The Veteran is seeking service connection for GERD.

Service treatment records (STRs) show that in March 1966 the Veteran complained of cramps in the upper abdomen and was assessed with a gastric disorder, but there was no suggestion that this condition was anything other than acute and transitory.  That is, the medical officer did not make any suggestion that the Veteran's complaints were indicative of a chronic condition.  The STRs do not show further complaints, treatment or diagnoses related to a stomach disability.  More importantly, at the Veteran's separation physical in July 1966,  he specifically denied any stomach trouble, and the separation physical did not identify any gastrointestinal disability.

Following separation in 1966, the Veteran's claims file is silent for any treatment for any gastrointestinal symptoms or disorders for nearly four decades.  VA treatment records from October 2006 indicate that the Veteran had a diagnosis of GERD.  November 2006 VA treatment records indicate that the Veteran had a history of reflux, but no opinion was provided on etiology.  In fact, the Veteran's claims file is void of any suggestion from any medical professional that the Veteran's GERD either began during or was otherwise caused by his military service.  As such, the only evidence supporting service connection appears to be two statements that were proffered by the Veteran and discussed in the JMR.

Specifically, the JMR noted that in his April 2007 Notice of Disagreement, the Veteran stated that he "came out of the service with stomach problems that have worsened over the years."  Additionally, in his April 2008 VA Form 9 (received by VA in May 2008), the Veteran stated, "I did go to sick call in military service for stomach cramps which I believe was gastrointestinal reflux disease.  I took over the-counter med[ication]s after that and have been treated at the VAH [(presumably "Department of Veterans Affairs Hospital")] for this condition for some time also." 

The Board notes that the Veteran is considered competent to report gastrointestinal symptoms, as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
It is noted that the Board previously based its credibility determination on the absence of contemporaneous medical evidence, which the JMR concluded was an improper basis for finding the Veteran's statements not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding that the Board may not discredit Veteran's lay testimony merely because it is not corroborated by contemporaneous medical records).

The Board does not disagree with this conclusion, and will therefore attempt to better explain basis for the conclusion that the Veteran is not found to be sufficiently credible to establish a continuity of gastrointestinal symptomatology from service until he was diagnosed with GERD nearly a half century later.

As an initial point, while the Veteran did seek treatment in service on a single occasion for stomach cramps, the fact remains that at his separation physical the Veteran specifically denied having any stomach trouble.  As such, the contemporaneous evidence that was generated in 1966 suggests that the Veteran was not in fact experiencing stomach problems at separation, as he now contends.  This fact weighs strongly against his claim, since his claim hinges on his statements establishing that his stomach problems existed continuously since separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
Second, the Veteran did not report seeking any medical treatment for any stomach problems for decades after service.  The Board acknowledges that this fact is not dispositive, but it is still probative evidence that can weigh against the Veteran's claim in evaluating the merits of his current assertions.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Here, there is no medical treatment for any condition for many years after service.  While this does not disprove the Veteran's claim, it provides no support for it either.

Here, the evidence of record, aside from the Veteran's statements issued decades after service, shows no gastrointestinal problems either at separation or for many years after.

As such, the only support in the claims file for the Veteran's claims are the two statements identified by the JMR.  Looking to these two limited statements, the Veteran first stated that came out of the service with stomach problems that have worsened over the years, yet this statement is directly contradicted by his denial of any stomach problems at separation.  This is highly relevant in that the Veteran has unfortunately been the victim of a stroke and currently suffers from dementia.  Additionally, medical professionals at VA have repeatedly found the Veteran to be a poor historian (see treatment records in January 2006 and April 2006), he was also noted to be confused (in an April 2005 VA treatment record), and in July 2008 the Veteran was found to have moderate to severe cognitive impairment and impaired functioning.  As such, at the time the Veteran was attempting to relate GERD symptoms to service, he was significantly cognitively impaired and a poor historian.  This fact weighs strongly against his ability to lucidly recall the progression of a condition for which he received no medical treatment for decades after service.  It is noted that the Veteran did not supply any level of detail as to the types of symptoms he allegedly experienced or what treatment he allegedly sought that might lend probative value to his statements. 

In the Veteran's second statement he stated that "I did go to sick call in military service for stomach cramps which I believe was gastrointestinal reflux disease.  I took over-the-counter med[ication]s after that and have been treated at the VAH [(presumably "Department of Veterans Affairs Hospital")] for this condition for some time also.  

As a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as determining that a single complaint of stomach cramps was the onset of GERD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  With regard to the second part of the Veteran's statement that he has received treatment for "some time" the Board does not doubt that he has been treated at VA for a series of years.  However, at the time he made the statement he was approximately 42 years removed from service.  As such, the Board does not believe that this statement establishes a continuity of symptomatology sufficient to either support a grant of service connection or to even merit a remand for a medical opinion.

The Board is deeply appreciative of the Veteran's service to his country and is not suggesting that the Veteran has in anyway attempted to mislead VA.  However, the fact remains that the Veteran's statements in support of service connection appeared approximately 40 years after service at a time when he was suffering from dementia, and more importantly, the statements are contradicted by the contemporaneous evidence.  As such, the Board concludes that the Veteran's statements are not sufficiently credible to establish that he continuously experienced stomach problems from his time in service until he was eventually diagnosed with GERD decades later.

As noted, aside from the Veteran's statements, there is no evidence to even suggest a link between the Veteran's currently diagnosed GERD and his military service.

Therefore, the weight of the evidence is against a finding of service connection and the Veteran's claim is denied. 


ORDER

Service connection for a stomach disability, to include GERD, is denied.






REMAND

Regarding the Veteran's service connection claim for a left eye disability, in the JMR, the parties agreed that the VA failed to provide an adequate medical examination and opinion.

Specifically, while the Veteran was afforded a VA examination in November 2007, the JMR provided that the examiner did not consider the Veteran's diagnosed left eye conditions at the time of the VA examination, which included dry eyes and ocular hypertension, in providing an opinion.  

The JMR noted that the Veteran was treated for various eye problems in service, including having a hair in his eye, having cement particles in his eyes, having pain in the top of his eyes, and having pain in his left eye due to a foreign body after going swimming.  Post-service, the Veteran as diagnosed with dry eyes in July 2006 and with left eye ocular hypertension in October 2007.

In the November 2007 VA examination report, the examiner diagnosed the Veteran with "[t]rauma, right, with angle recession[;] Glaucoma, right, secondary to #1, status post filter procedure[;] Central retinal artery occlusion, right, with optic atrophy[;] Cataracts, bilateral[; and] Refractive error and presbyopia."  The examiner then opined that "[t]he above diagnoses are not caused by or a result of complaints and treatment on active duty.  Separate complaints that are not noted in service records."  Id.  The JMR found that the examiner did not provide an adequate rationale for his conclusion and did not discuss whether the Veteran's dry eyes and ocular hypertension were related to the Veteran's in-service eye complaints.

Therefore an additional VA opinion is necessary to resolve this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion of record regarding the etiology of any current left eye disability.  If an opinion cannot be provided without an examination, one should be scheduled.  A complete rationale should be provided for any opinion expressed. 

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current left eye disability either began during or was otherwise caused by his military service.  Why or why not?

In so doing, the examiner should consider and discuss the clinical significant of the Veteran's eye complaints in service and their relation, if any, to any currently diagnosed left eye disorder, to include dry eyes and ocular hypertension.

2.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


